Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 1 of 33 PageID #: 102



                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 NIKI DASILVA, SAMANTHA LOZANO,                        )
 GABRIELLE MCLEMORE and MARA                           )
 REARDON,                                              )
                                                       )
                Plaintiffs,                            )
                                                       )
 -vs-                                                  )       CASE NO. 1:19-cv-2453 JRS/DLP
                                                       )
 STATE OF INDIANA and CURTIS T. HILL,                  )
 JR., individually and in his capacity as the          )
 Indiana Attorney General,                             )
                                                       )
                Defendants.                            )

                               BRIEF IN SUPPORT OF
                       MOTION TO DISMISS OF CURTIS T. HILL, JR.


                                        I. INTRODUCTION

        This motion is predicated both upon FED.R.CIV.P. 12(b)(1) – want of subject matter

 jurisdiction – and FED.R.CIV.P. 12(b)(6) – failure to state a claim for relief. Plaintiffs’ claims for

 relief against Attorney General Curtis T. Hill, Jr. – Count III, 42 U.S.C. §1983 – Sexual

 Harassment and Discrimination in Violation of the Equal Protection Clause; Count IV, 42 U.S.C.

 §1983 – Retaliation in Violation of Equal Protection Clause and Count V, 42 U.S.C. §1983 –

 Substantive Due Process Clause – are without any basis.

        These counts have failed to plausibly allege claims which invoke the subject matter

 jurisdiction of the court. Indeed, they also fail in their efforts to allege supplemental state law

 claims against Mr. Hill such as sexual battery (Count IX), defamation (Count X), and false light

 invasion of privacy (Count XI). Accordingly, plaintiffs’ civil action should be dismissed against

 Mr. Hill.
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 2 of 33 PageID #: 103




                                      II. THE ALLEGATIONS

          Plaintiffs have filed an eleven (11) count, two hundred eighty-two (282) paragraph

 complaint against defendants, State of Indiana and Mr. Hill. Plaintiff, Mara Reardon, is a member

 of the Indiana House of Representatives representing the 12th District. (Complaint, ¶33) Plaintiff,

 Niki DaSilva, is employed as a Legislative Assistant for the Indiana State Senate Republican

 Caucus. (Id., ¶28) Plaintiff, Samantha Lozano, is a Legislative Assistant to Ms. Reardon as well

 as two other Indiana state legislators (Id., ¶30) Plaintiff, Gabrielle McLemore, is currently

 Communications Director for the Indiana Senate Democrats. (Id., ¶32)

          On March 15, 2018, plaintiffs attended the customary end-of-the legislative session party

 called Sine Die at an Indianapolis bar, AJ’s Lounge. (Id., ¶¶37-40) The party took place after

 midnight. (Id.) The party is typically attended by legislators, legislative staff, and lobbyists. (Id.,

 ¶38)

          Also in attendance was Mr. Hill. (Id., ¶43) Plaintiffs alleged that they are unaware of a

 previous attorney general attending Sine Die since, as a member of the Executive Branch of Indiana

 state government, the Attorney General is not directly involved in the legislative session. (Id., ¶¶

 43-45)

          Mr. Hill is alleged to have been “rather gregarious.” (Id., ¶46) He is alleged to have

 approached Ms. DaSilva “and her group of friends” as they were standing in a line to get a drink

 at the bar. (Id.) He suggested that in order to “get a drink” they had “to show off a little skin.” (Id.,

 ¶47) Ms. DaSilva asked the friends with whom she was standing in line to confirm that they heard

 Mr. Hill suggesting that they’d get a drink if they “showed a little skin.” (Id., ¶¶47-49)




                                                    2
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 3 of 33 PageID #: 104



        Eventually, several of the women standing in line received their drinks but Ms. DaSilva

 and Ms. Lozano remained standing at the bar near Mr. Hill. (Id., ¶¶50-51) Ms. DaSilva says that

 Mr. Hill placed his hand on her back, and when she grabbed his hand, he moved both their hands

 over her buttocks before releasing her hand, all the while conversing with her. (Id., ¶¶54-55)

        Ms. Lozano alleges that she was talking with Mr. Hill and others while standing in line at

 the bar when he commented that she was “really hot” and put his hand “around [her] waist” in an

 effort to pull “her close to him.” Ms. DaSilva then stepped between Mr. Hill and Ms. Lozano

 before he supposedly tried to pull her closer. (Id., ¶¶61-69)

        Ms. McLemore maintains that while she was standing next to the bar, Mr. Hill sat on a

 barstool near her and rubbed her back. (Id., ¶¶72-75) To stop this, Ms. McLemore asked another

 bar patron to navigate her away from where Mr. Hill was sitting. (Id., ¶¶73-76)

        Ms. Reardon alleges Mr. Hill exchanged pleasantries with her and then he placed “his hand

 on her back and slid his hand down, underneath her dress, reach[ing] to her buttocks and grabbed

 it.” (Id., ¶¶79-82) Ms. Reardon maintains that Mr. Hill approached her again later at AJ’s Lounge,

 commented on her skin, and placed his hand on her back a second time. (Id., ¶¶84-86)

        Several weeks later, in April, 2018, during a meeting with an unnamed legislator, Ms.

 Reardon alleges she decided to report Mr. Hill’s conduct at AJ’s Lounge after learning for the first

 time from her legislative staffer, Ms. Lozano, that Mr. Hill had touched other women at Sine Die,

 including Ms. Lozano herself. (Id., ¶¶87-90) Finally, on May 14, 2018, two (2) months after Sine

 Die, Ms. Reardon reported the events of March 15 to “Democratic leadership.” (Id., ¶91)

        An investigation was initiated by “staff lawyers with the General Assembly.” (Id., ¶¶92-

 95) The law firm of Taft Stettinius was engaged to perform the investigation. The investigation




                                                  3
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 4 of 33 PageID #: 105



 culminated in the preparation of a memorandum, which was leaked to the press on July 2, 2018.

 (Id., ¶¶92-98)

        Once the purported incident became public, Mr. Hill denied all suggestions of

 inappropriate conduct. (Id., ¶¶104-123) Investigations have also been performed by both the

 Indiana Inspector General and a Special Prosecutor appointed by the Marion Superior Court. (Id.,

 ¶¶142-167) No criminal charges have been recommended. (Id.)

        A complaint is also pending before the Indiana Supreme Court Disciplinary Commission.

 (Id., ¶¶168-180)

                        III. THE APPLICABLE PROCEDURAL RULES

 A.     RULE 12(b)(1) Standard.

        Subject matter jurisdiction here is predicated upon 28 U.S.C. §13311_/ – federal question

 jurisdiction. The federal claims set out in the complaint supposedly arise from 42 U.S.C. §19832_/

 – violation of rights secured by the Constitution and laws of the United States. Supplemental

 jurisdiction of related state law claims pursuant to 28 U.S.C. §1367(a) is also asserted. 3_/




 1_/
        28 U.S.C. §1331 provides:

        The district courts shall have original jurisdiction of all civil actions arising under
        the Constitution, laws, or treaties of the United States.
 2_/
        42 U.S.C. §1983 provides:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress[] . . .
 3_/
        28 U.S.C. §1367(a) provides:


                                                   4
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 5 of 33 PageID #: 106



         Jurisdictional issues must be decided before issues on the merits are decided, ONI Risk

 Partners, Inc. v. Donley, 2019 WL 266591, at *3 (S.D. Ind. Jan. 18, 2019). “Without jurisdiction

 the court cannot proceed at all in any cause. Jurisdiction is the power to declare the law, and when

 it ceases to exist, the only function remaining to the court is that of announcing the fact and

 dismissing the cause.” United States v. Rachuy, 743 F.3d 205, 211 (7th Cir. 2014) (quoting Steel

 Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998)). The absence of subject-matter

 jurisdiction may be raised by a party, or by a court on its own initiative, at any stage in the litigation,

 even after trial and the entry of judgment. Arbaugh v. Y&H Corp., 546 U.S. 500, 506-507 (2006).

 It is never waived, “meaning that jurisdictional defects that go unnoticed will imperil any judgment

 on the merits.” Montgomery v. Markel Int’l Ins. Co. Ltd., 259 F.Supp.3d 857, 869-70 (N.D.Ill.

 May 4, 2017) (citing Arbaugh, 546 U.S. at 514). If the court determines at any time that it lacks

 subject-matter jurisdiction, it must dismiss the action as to those defendants over whom it has no

 jurisdiction. See FED.R.CIV.P. 12(h)(3); Kontrick v. Ryan, 540 U.S. 443, 455 (2004).

         Motions to dismiss for lack of subject-matter jurisdiction may be based upon a facial

 challenge to the complaint, to-wit, that the allegations of jurisdiction are insufficient to

 demonstrate the existence of jurisdiction or upon a factual attack challenging the truth of the

 jurisdictional facts plaintiff has alleged in the pleading. Berg v. BCS Financial Corp., 372

 F.Supp.2d 1080, 1088 (N.D.Ill. 2005). Where, as here, a motion to dismiss under RULE 12(b)(1)

 contends that the complaint’s allegations are facially insufficient to establish jurisdiction, the



         Except as provided in subsections (b) and (c) or as expressly provided otherwise by
         Federal statute, in any civil action of which the district courts have original
         jurisdiction, the district courts shall have supplemental jurisdiction over all other
         claims that are so related to claims in the action within such original jurisdiction
         that they form part of the same case or controversy under Article III of the United
         States Constitution. Such supplemental jurisdiction shall include claims that
         involve the joinder or intervention of additional parties.
                                                     5
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 6 of 33 PageID #: 107



 applicable standard mirrors that applied under RULE 12(b)(6). Zang v. Alliance Fin. Services of

 Illinois, 2009 WL 1285531, at *2 (N.D.Ill., May 7, 2009); see Transit Express, Inc. v. Ettinger,

 246 F.3d 1018, 1023 (7th Cir.2001).

 B.     RULE 12(b)(6) Standard.

        A motion made under RULE 12(b)(6) tests the legal sufficiency of the complaint.

 Bonnstetter v. City of Chicago, 811 F.3d 969, 973 (7th Cir. 2016). The court presumes all well-

 pleaded allegations to be true, views them in the light most favorable to the plaintiff, and accepts

 as true all reasonable inferences to be drawn from those allegations. Whirlpool Fin. Corp. v. GN

 Holdings, Inc., 67 F.3d 605, 608 (7th Cir. 1995). But the court is not bound “to accept as true a

 legal conclusion couched as a factual allegation,” Papasan v. Allain, 478 U.S. 265, 286 (1986);

 and “legal conclusions and conclusory allegations that merely recite the elements of the claim are

 not entitled to this presumption of truth.” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th

 Cir. 2011) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2007)). As we shall see, the complaint

 is generously larded with unsupported legal conclusions such as “defendants’ actions were taken

 under color of state law.” (Complaint, ¶203) “Hill’s actions . . . were taken in the exercise of power

 possessed by virtue of state law.” (Id., at 204) Such legal conclusions are properly disregarded.

        While FED.R.CIV.P. 8(a)(2) requires plaintiffs to make “a short and plain statement of the

 claim showing that the pleader is entitled to relief, “short and plain” does not relieve the pleader

 of the obligation to provide “enough facts to state a claim to relief that is plausible on its face.”

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007). Specific facts must be alleged to sustain

 allegations that are otherwise conclusory in nature. “Threadbare recitals of the element of a cause

 of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. The

 plaintiffs’ allegations “must be enough to raise a right to relief above the speculative level.” Id.;



                                                   6
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 7 of 33 PageID #: 108



 Twombly, 550 U.S. at 555; McCauley, supra. As a result, a complaint is defective if it does not

 contain sufficient factual matter to “state a claim that is plausible on its face.” Twombly, 550 U.S.

 at 570 (stating that plaintiff must nudge her claims across the line from “conceivable” to

 “plausible”); see Martin v. Wentz, 214 WL 2511374, *1 (N.D.Ind., June 4, 2014). The “plausibility

 standard” asks for “more than a sheer possibility that a defendant has acted unlawfully.” Id. at 555;

 Jeffries v. City of Chicago, 2010 WL 5313491, at *3 (N.D. Ill. Dec. 17, 2010).

        Thus, “[a]fter excising the allegations not entitled to the presumption [of truth],” the court

 must determine “whether the remaining factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Iqbal, supra; McCauley, 671

 F.3d at 615. Making the plausibility determination is “a context-specific task that requires the

 reviewing court to draw on its judicial experience and common sense,” Iqbal, 556 U.S. at 679.

 Under Twombly and Iqbal “the fact that the allegations undergirding a plaintiff’s claim could be

 true is no longer enough to save it . . . [T]he complaint taken as a whole must establish a non-

 negligible probability that the claim is valid, . . .” Atkins v. City of Chicago, 631 F.3d 823, 831-32

 (7th Cir. 2011). The court must consider all of the features of the complaint “enroute to deciding

 whether the complaint has enough substance to warrant putting the defendant to the expense of

 discovery.” Id. As we shall see, the complaint here is devoid of substance so that Mr. Hill should

 not be put to the “expense of discovery.”

                                          IV. ARGUMENT

 A.     No §1983 Liability Exists.

        1.      The After-Hours Acts Attributed to Mr. Hill Did Not Occur “Under Color
                of State Law” and Therefore Cannot Serve as a Basis for §1983 Liability.

        “Section 1983 ‘is not itself a source of substantive rights’ but merely provides ‘a method

 for vindicating federal rights elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994).

                                                   7
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 8 of 33 PageID #: 109



 Likewise, §1983 is not intended to “federalize” an otherwise viable state law tort action. See, Katz-

 Cronk v. Harkett, 843 F.3d 641 (7th Cir. 2016).

        Plaintiffs’ claims of constitutional torts fail at the outset because they have not identified a

 deprivation of a right secured by the Constitution or laws of the United States. Instead, at best,

 they might have a single claim under Indiana common law. Their efforts to reframe a single state

 law claim into a violation of the Fourteenth Amendment flunks. And, because the constitutional

 claims flunk, there is no subject matter jurisdiction. This also dooms from consideration the state

 law claims arising under supplemental jurisdiction.

        Because §1983 is not itself a source of liability, “[i]nstead, it creates a cause of action for

 the ‘deprivation, under color of [state] law, of a citizen’s rights, privileges, or immunities secured

 by the Constitution and laws of the United States.” Narducci v. Moore, 572 F.3d 313, 318-19 (7th

 Cir. 2009). In short, §1983 is a vehicle for remedying rights found elsewhere. City of Oklahoma v.

 Tuttle, 471 U.S. 808, 816 (1985). To make a claim for a violation of their civil rights, plaintiffs

 must allege (1) a deprivation of a federally guaranteed right (2) perpetrated under color of state

 law. Burrell v. City of Mattoon, 378 F.3d 642, 647 (7th Cir. 2004); Chavez v. Guerrero, 465

 F.Supp.2d 864, 868 (N.D.Ill. 2006) (citing West v. Atkins, 487 U.S. 42, 49-50 (1988)).

        Thus, for him to be liable, it must be plausibly alleged that Mr. Hill acted under color of

 law, to-wit, that his conduct at AJ’s Lounge after midnight on March 15, 2018, was in furtherance

 of his duties as the Attorney General of the State of Indiana, and not for his personal enjoyment.

 Twombly, 550 U.S. at 570. The “under color of state law” requirement is met only if on March 15,

 2018, Mr. Hill acted in an official capacity as a public employee or exercised responsibilities

 pursuant to state law while at AJ’s Lounge. Chavez, at 868-69; see also Gibson v. City of Chicago,

 910 F.2d 1510, 1517 (7th Cir. 1990). Plainly, Mr. Hill cannot have been carrying out any duties



                                                   8
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 9 of 33 PageID #: 110



 associated with his official state position when the encounters with the plaintiffs occurred at the

 Sine Die. Since he was not acting under color of law, no liability attaches to him under §1983.

         A government position is not, by itself, conclusive of whether a defendant acts under color

 of state law. See, Estate of Sims ex rel. Sims v. County of Bureau, 506 F.3d 509, 514-17 (7th Cir.

 2007) (dismissing plaintiff’s complaint because law enforcement defendants’ presence that

 supposedly caused the plaintiff’s stress-induced cardiac death was not under color of state law).

 Rather, the conduct that constitutes the basis for the complaint must be related to the defendant’s

 state conferred authority. Chavez at 868-869; see also, Gibson v. City of Chicago, supra.

         “Action is taken under color of state law when it involves a misuse of power ‘possessed by

 virtue of state law and made possible only because the wrongdoer is clothed with the authority of

 state law. . . .’ As a result, acts by a state officer are not made under color of state law unless they

 are related in some way to the performance of the duties of the state office.” Honaker v. Smith,

 256 F.3d 477, 484-485 (7th Cir. 2001) (any alleged action by Mayor to cause fire held to not be

 under color of law). See also, Wilson v. Price, 624 F.3d 389, 391-94 (7th Cir. 2010) (dismissing

 complaint because alderman’s assault of the plaintiff could not be said to be under color of state

 law).

         Nothing plaintiffs allege taking place at the bar was in any way related to Mr. Hill’s

 performance of his duties as Attorney General. His activities in the crowded bar can hardly be

 characterized as the “misuse of power” conferred by “state law.” They were not in furtherance of

 any duty, obligation or power he possesses as Indiana Attorney General. If believed, the allegations

 focus on the activities of a partygoer late at night, which is the type of behavior that occurs in bars

 after midnight.




                                                    9
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 10 of 33 PageID #: 111



         2.      No Equal Protection Violation Has Occurred.

         In Counts III and IV against Mr. Hill, plaintiffs eschew any reliance upon Title VII. Instead,

  they rely upon the Equal Protection Clause of the Fourteenth Amendment for their claims of

  discrimination based upon their gender. But an Equal Protection claim for discrimination based

  upon allegations of sexual harassment is not free-floating. Instead, “such a claim generally follows

  the contours of a Title VII allegation of sexual harassment,” Trautvetter v. Quick, 916 F.2d 1140,

  1149 (7th Cir. 1990), whether or not Title VII itself serves as the basis for any relief. Let’s not

  forget that “Title VII is limited to employment discrimination,” and as a result any alleged sexual

  harassment “is actionable only when it affects the plaintiff’s condition of employment.” Doe v.

  Oberweis Dairy, 456 F.3d 704, 715 (7th Cir. 2006).

         Thus, the status of the parties and their relationship has enormous implications for the

  Equal Protection Clause violation any plaintiff might assert. None of the plaintiffs are protected

  by Title VII, since they are specifically excluded from the definition of “employee” under the

  statute. Title VII defines an employee as follows:

         The term “employee” means an individual employed by an employer, except that
         the term “employee” shall not include any person elected to public office in any
         State or political subdivision of any State by the qualified voters thereof, or any
         person chosen by such officer to be on such officer’s personal staff, or an appointee
         on the policy making level or an immediate adviser with respect to the exercise of
         the constitutional or legal powers of the office. The exemption set forth in the
         preceding sentence shall not include employees subject to civil service laws of a
         State government, governmental agency or political subdivision. With respect to
         employment in a foreign country, such term includes an individual who is a citizen
         of the United States.

  29 U.S.C.§630(f) (emphasis supplied).

         Thus, at the outset, the plaintiffs face an unsurmountable barrier: they are not Title VII

  employees. And, they tell us as much: Ms. Reardon identifies herself as an Indiana State

  Representative. She is by definition a “person elected to public office in any state” and as a result

                                                   10
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 11 of 33 PageID #: 112



  cannot be an “employee” as that term is defined by Title VII. Ms. DaSilva, Ms. Lozano and Ms.

  McLemore are all properly characterized as “legislative staffers” who are also excluded as

  employees under Title VII.

         Moreover, as regards Attorney General Hill, none of the plaintiffs allege that he is their

  employer or their supervisor. This is yet another arrow in the heart of their complaint. After all,

  plaintiffs are all part of the legislative branch of the government of the State of Indiana. By virtue

  of his office, Attorney General Hill is a member of the Executive Branch.

         Under Bohen v. City of East Chicago, Indiana, 799 F.2d 1180 (7th Cir. 1986), sexual

  harassment of female employees by a state employer can constitute an Equal Protection claim. In

  Bohen the Seventh Circuit Court of Appeals looked to Meritor Savings Bank v. Vinson, 477 U.S.

  57 (1986) to establish when sexual harassment claims are actionable under the Equal Protection

  Clause. At the outset, Bohen instructs that the sexual harassment must arise out of an employment

  relationship – it must be “attributable to the employer under §1983.” There must be “intentional

  discrimination” by the employer which results in the creation of “abusive [employment]

  conditions.” Id. at 1187. And, to be actionable under the Equal Protection Clause, Bohen instructs

  that the “harassment must be sufficiently severe or pervasive to alter the conditions of [the

  plaintiffs] employment [so as to] create an abusive working environment.” Id. at 1186. (Emphasis

  added). Thus, “repeated crude sexual advances,” “sexual assaults” or the like accompanied by

  “belittling remarks” all occurring in the workplace, violate the Equal Protection Clause. Id.

         But plaintiffs have failed to allege any claim of employment-based intentional

  discrimination. They have not alleged – and cannot allege – that Attorney General Hill is their

  employer or their supervisor. In fact, they recognize that he is the Attorney General of Indiana and

  therefore a member of the Executive Branch while they are part of the Legislative Branch.



                                                   11
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 12 of 33 PageID #: 113



  Plaintiffs and Mr. Hill are thus part of two (2) separate and co-equal branches of Indiana state

  government. Nor have plaintiffs alleged that Mr. Hill’s conduct on March 15, 2018 took place in

  the workplace. Indeed, his actions took place in a local bar in the wee hours of the morning at a

  party attended by legislators, their staffers and lobbyists. Nor do they allege that Mr. Hill has

  somehow taken adverse action against their wages, benefits, or other conditions of their

  employment or somehow created an abusive workplace. See, McPherson v. City of Waukegan, 379

  F.3d 430, 439-41 (7th Cir. 2004) Adusumilli v. City of Chicago, 164 F.3d 353, 363-64 (7th Cir.

  1998) (both holding that plaintiffs’ sexual discrimination / hostile work environment claim failed

  for lack of an adverse job action); Ms. Reardon remains a state legislator. Ms. Lozano, Ms. DaSilva

  and Ms. McLemore remain employed with responsibilities to the Indiana legislature, without any

  adverse changes to their wages, hours, or conditions of employment. After all, Mr. Hill is not their

  employer and as a result, he has no control over them, their workplace, or their condition of

  employment.

         What the four plaintiffs have alleged is that each experienced separate touchings and some

  remarks – all fleeting in nature – in front of other revelers at a bar in the middle of the night. These

  allegations can never satisfy the standard set out in Meritor Savings Bank, that the harassment

  must be so “severe or pervasive so as to alter the conditions of their employment and create an

  abusive working environment.” Accord, Racicot v. Wal-Mart Stores, Inc., 414 F.3d 675, 677-79

  (7th Cir. 2005); McPherson, 379 F.3d at 434-39; and Adusumilli, 164 F.3d at 357-63 (all holding

  that unwanted sexual / physical touching, gestures and uncouth gender comments did not satisfy

  the severity standard for finding a “hostile work environment” for purposes of sexual

  discrimination).




                                                    12
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 13 of 33 PageID #: 114



         Plaintiffs’ retaliation claims in Count IV fare no better. The Seventh Circuit has repeatedly

  rejected retaliation claims under the Equal Protection Clause. See, e.g., Racicot, 414 F.3d at 676-

  79; Boyd v. Illinois State Police, 384 F.3d 888, 898 (7th Cir. 2004); Adusumilli, 164 F.3d at 361-

  64.

         3.      The Sexual Advances Alleged Do Not Constitute a Substantive Due Process
                 Violation Under the Fourteenth Amendment Because They Flunk the
                 “Shock the Conscience Test”.

         As to Count V, further analysis reveals that quite apart from the absence of any plausible

  allegations that Mr. Hill was acting under the color of state law so as to trigger 42 U.S.C. §1983,

  the complaint otherwise flunks the test for liability under the Due Process Clause of the Fourteenth

  Amendment. In certain circumstances, the Fourteenth Amendment affords an individual

  substantive due process which recognizes a cognizable liberty interest in bodily integrity. Albright

  v. Oliver, 510 U.S. at 271; Wudtke v. Davel, 128 F.3d 1057, 1062 (7th Cir. 1997); Twyman v.

  Burton, 757 F.Supp.2d 804, 809 (S.D.Ind. 2010).

         Everybody knows that “the most familiar office” of the Due Process Clause “is to provide

  a guarantee of fair procedure in connection with any deprivation of life, liberty or property by a

  state.” Collins v. City of Harker Heights, Tex, 503 U.S. 115, 125 (1995). Plaintiffs are not asserting

  a procedure-based claim here see, e.g., Manley v. Law, 889 F.3d 885, 891 (7th Cir. 2018) (rejecting

  procedural due process claim, noting that “emotional well-being” is not a protected Fourteenth

  Amendment interest),4_/ but rather a right to “substantive due process.” Those who have studied

  constitutional law know that the doctrine of “substantive due process” has a checkered past, and,




  4_/
          “As far as we know, no court has gone so far as to say, as the plaintiffs argue, that the
  United States Constitution requires state and local government officials to avoid upsetting other
  public officials and candidates by their actions or words.” (Id.)


                                                   13
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 14 of 33 PageID #: 115



  at least in the economic sphere, substantive due process has been conclusively rejected as a

  constitutional standard. Similarly, substantive due process as a basis for vindicating a right to

  bodily integrity is so ill-defined and susceptible to limitless expansion, that it could serve to

  reconstitute the courts as veritable super-legislatures. As a result, the Supreme Court “has always

  been reluctant to expand the concept of substantive due process because guideposts for responsible

  decision making in this uncharted area are scarce and open-ended.” Collins, 503 U.S. at 125.

          As the court has instructed: “Although a §1983 claim has been described as a ‘species of

  tort liability,’ . . . it is perfectly clear that not every injury in which a state official has played some

  part is actionable under the statute.” Martinez v. State of California, 444 U.S. 277, 285 (1980).

  The court has further elaborated:

          Because the Due Process Claus does not purport to supplant traditional tort law in
          laying down rules of conduct to regulate liability for injuries that attend living
          together in society, we have previously rejected claims that the Due Process Clause
          should be interpreted to impose federal duties that are analogous to those
          traditionally imposed by state tort law.

  Collins, 503 U.S. at 129.

          The Supreme Court has therefore limited recovery for such violations of “bodily integrity”

  to only those official actions which “shock the conscience.” County of Sacramento v. Lewis, 523

  U.S. 833, 846-847 (1998). As the court observed in Lewis:

          The due process guarantee [of the Fourteenth Amendment] does not entail a body
          of constitutional law imposing liability whenever someone cloaked with state
          authority causes harm. In Paul v. Davis, 424 U.S. 693, 701, 96 S.Ct. 1155,1160-61,
          47 L.Ed.2d 405 (1976), for example, we explained that the Fourteenth Amendment
          is not a “font of tort law to be superimposed upon whatever systems may already
          be administered by the States ... We have accordingly rejected the lowest common
          denominator of customary tort liability as any mark of sufficiently shocking
          conduct, and we have held that the Constitution does not guarantee due care on the
          part of state officials; liability for negligently inflicted harm is categorically beneath
          the threshold of constitutional due process.

  523 U.S. at 848-49.

                                                      14
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 15 of 33 PageID #: 116



         This remains the iron-clad rule: The Due Process Clause authorizes only claims in which

  bodily integrity is infringed “by a serious, as distinct from a nominal or trivial, battery.” Alexander

  v. DeAngelo, 329 F.3d 912, 916 (7th Cir. 2003). As the Alexander court noted: “This qualification

  is important, because any offensive touching (unless consented to, which removes the offense) is

  a battery, [and] most batteries are too trivial to amount to deprivations of liberty.” Id. “[O]nly

  conduct falling towards the more culpable end of the tort law spectrum of liability will be found

  to shock the conscience.” Id. See also, Jackson v. Indian Prairie School District 204, 653 F.3d

  647, 655 (7th Cir. 2011). We emphasize: only “‘the most egregious official conduct’ shocks the

  conscience.” Wilson v. Warren, 830 F.3d 464, 470 (7th Cir. 2016), quoting Jackson, 653 F.3d at

  654.

         Thus, the key to determining a substantive due process claim is whether the offending

  action “would shock the conscience of federal judges.” Decker v. Tinnel, 2005 WL 3501705, at *7

  (N.D.Ind., Dec. 20, 2005); Twyman v. Burton, 757 F.Supp.2d 804, 809 (S.D.Ind. 2010) In the

  context of an “unconsented to touching,” or battery, the right to bodily integrity is infringed only

  by a serious battery – not a battery that is nominal or trivial. Twyman, supra (citing Alexander v

  DeAngelo, 329 F.3d at 916) (“Because any offensive touching ... is a battery ... most batteries are

  too trivial to amount to deprivations of liberty.”).

         To be sure, serious sexual assault implicates the substantive due process liberty interest in

  bodily integrity. See, e.g., Wudtke, 128 F.3d at 1063 (allegation of coercion to perform oral sex

  stated substantive due process claim); Alexander, 329 F.3d at 916 (“rape committed under color

  of state law is [] actionable under 42 U.S.C.§1983 as a due process violation”). Conversely,

  conduct significantly more serious than that at issue here has been held not to state a substantive

  due process claim. See, e.g., Decker (no substantive due process claim where male officer, during



                                                    15
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 16 of 33 PageID #: 117



  a voluntary ride-along with 18 year-old female, asked her to strip, repeatedly tried to kiss her,

  forced his hand between her thighs, and groped her breasts); see also, Nagle v. McKernan, 2007

  WL 2903179 (N.D.Ill. 2007) (no substantive due process violation where fire marshal wrote love

  note and intimately pressed his face against plaintiff and breathed on her neck).

         In Twyman v. Burton, 757 F.Supp.2d 804 (S.D.Ind. 2010), a female confidential drug

  informant filed a §1983 action against a police department’s undercover detective (Mears),

  alleging that by subjecting her to “inappropriate sexual acts and harassment” he violated her rights

  under the Fourteenth Amendment. Specifically, Twyman asserted that Mears violated her

  substantive due process right of bodily integrity when – following a warrantless search of her home

  – Mears found a sex toy, took a picture of it (which he apparently displayed to her and others), and

  “battered her with [the toy] by placing it in her [car] seat knowing she would sit upon it.” In

  granting defendant Mears’ motion to dismiss the substantive due process count, Judge Pratt

  observed:

         Such behavior is unquestionably puerile and repulsive. The harder question,
         however, is whether such behavior amounts to a constitutional deprivation. After
         all, ‘every official abuse of power, even if unreasonable, unjustified, or outrageous,
         does not rise to the level of a federal constitutional deprivation. Some such conduct
         may simply violate state tort law or indeed may be perfectly legal, though unseemly
         and reprehensible.’

  Twyman, 757 at 809 (quoting McCoy v. Harrison, 341 F.3d 600, 605 (7th Cir. 2003). The court

  concluded that, although Mears’ behavior was juvenile, it did not “shock the conscience” and

  therefore did not equate with a constitutional deprivation. Id.

         In determining whether the conduct at issue gives rise to a substantive due process claim,

  federal courts have ascribed weight to several specific factors, including the duration of the

  offensive behavior, the nature of the conduct, and whether force was used. Decker, 2005 WL

  3501705, at *9. “‘Typically, cases found to shock the judicial conscience deal with repeated

                                                   16
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 17 of 33 PageID #: 118



  misconduct by a state actor over time that involves the exercise of force and reaches, or closely

  approaches, the level of rape.’” Robinson v. Leonard-Dent, 2013 WL 5701067, at *8 (N.D.Ind.

  Oct. 18, 2013) (quoting King v. Lienemann, 2011 WL 833977, at *4 (S.D.Ill. 2004) (emphasis

  added). The plaintiff in King, a prisoner in an Illinois correctional facility, alleged that a prison

  guard pulled down plaintiff’s pants and underwear in front of other prisoners, thus violating his

  substantive due process rights and causing him “emotional trauma.” Dismissing this claim, the

  court concluded that “a single episode of harassment that amounts at most to a common law

  battery, does not rise to the level of a substantive due process violation.” Id.

         Here, Mr. Hill’s actions do not rise to a level approaching such “conscience-shocking”

  behavior. The events at AJ’s Lounge are plainly not on par with the Hebron police officer’s groping

  of the 18-year-old ride-along, which was found not to constitute a substantive due process violation

  of her “bodily integrity.” in Decker. On the contrary, if the plaintiffs’ allegations are given

  credence, the conduct is at worst the type of behavior which can be exhibited by patrons at a

  crowded bar late at night. The complaint is devoid of allegations of sustained prolonged physical

  contact or multiple episodes perpetrated on the same plaintiff. There was no force applied, no overt

  sexual contact, no insults or belittling remarks. Mr. Hill’s purported touching of each of the

  plaintiffs occurred in a single evening in a very public setting. There is no allegation that he

  engaged in this behavior with any of the plaintiffs at any other time. At worst, the conduct might

  equate with a common-law tort, but not a constitutional violation.

         As discussed above, Mr. Hill did not “act[] under color of state law” (Count V, ¶234) and

  most certainly did not “abuse [his] authority as Indiana Attorney General”. (¶204) His conduct

  may have been “rude” and “offensive,” but it was not “enabled by his governmental position ... as




                                                    17
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 18 of 33 PageID #: 119



  a state official.” (Count V, ¶¶237-238) It flunks the “shocks the conscience” test. There is no

  “substantive due process violation” and Count V should be dismissed.

          Because Count V along with the unfounded Equal Protection claims in Counts III and IV

  fails to allege any substantial basis for federal question jurisdiction, there is no reason for the court

  to retain supplemental jurisdiction over the plaintiffs’ remaining state law claims against Mr. Hill.

  28 U.S.C. §1367(c)(3); see Sharp Elec. Corp. v. Metropolitan Life Ins. Co., 578 F.3d 505, 514-

  515 (7th Cir. 2009); see also Berry v. Ivy Tech State College, 2003 WL 1563862, at *2 (S.D.Ind.

  Jan. 15, 2003).

  B.      Qualified Immunity Applies to Foreclose Liability.

          As we have demonstrated, there is no specifically defined federal civil rights violation here,

  because there is no cognizable federal civil right involved. Plaintiffs’ own allegations demonstrate

  that Mr. Hill, as an executive branch member, had no prior relationship to plaintiffs, had no

  employment or supervisory power or authority over them, made no threats to them and committed

  no violent, egregious or shocking act against them. [DE1, generally] Instead, by plaintiffs’ own

  allegations, at a social party event long after midnight where all supposedly were drinking, Mr.

  Hill briefly touched two plaintiffs on the back and two plaintiffs on the buttocks. [DE1, generally]

          In other words, the conduct alleged is no different than that which might occur in bars

  anywhere. This is no federal case simply because Mr. Hill was the Indiana Attorney General, and

  there has been no federal right infringed, least of all any of which he should have known

  beforehand. City of Escondido v. Emmons, 139 S.Ct. 500, 503-04 (2019). By both what they have

  pled and what they have not pled, plaintiffs have established as a matter of law that Mr. Hill is

  entitled to qualified immunity as to all claims against him. Doe v. Purdue, 2019 WL 2707502 at

  **8-9. See also Tierney v. Vahle, 304 F.3d 734, 739-43 (7th Cir. 2002) (holding that the plaintiffs



                                                     18
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 19 of 33 PageID #: 120



  pled themselves out of court with regard to conspiracy and that judge’s position did not mean that

  his actions were under “color of law” for purposes of 42 U.S.C. §1983 claims.)

         The issue of “qualified immunity” can be decided on the allegations of a complaint alone.

  The Seventh Circuit did so in the recent case of Doe v. Purdue Univ., No. 17-3565, 2019 WL

  2707502 (7th Cir. June 28, 2019) In Doe, the court granted a motion to dismiss in favor of

  individual defendants on the basis of qualified immunity:

         . . . because the defendants have asserted qualified immunity, John can recover
         damages from them only if his right to receive procedural due process in the
         disciplinary proceeding was clearly established. See Rainsberger v. Benner, 913
         F.3d 640, 647 (7th Cir. 2019). . . .

         There is no hard-and-fast rule, however, against resolving qualified immunity on
         the pleadings . . . . That said, the existence of qualified immunity is not always
         dependent on factual development — it is sometimes clear on the face of the
         complaint that the constitutional right invoked was not clearly articulated in the
         case law. In that circumstance, the existence of qualified immunity is a “purely
         legal question” that the court can address on a motion to dismiss. Jacobs, 215 F.3d
         at 765 n.3.

         That is the situation here . . . . Because this is our first case addressing whether
         university discipline deprives a student of a liberty interest, the relevant legal rule
         was not “clearly established,” and a reasonable university officer would not have
         known at the time of John's proceeding that her actions violated the Fourteenth
         Amendment. We therefore affirm the dismissal of John’s individual capacity claims
         against Rollock, Sermersheim, Oliver, and Amberger.

  Doe v. Purdue, 2019 WL 2707502 at **8-9.

  And the Supreme Court has just made clear the fact that the constitutional right that is alleged to

  have been violated must be defined with specificity for purposes of demonstrating that the right

  had been “clearly established” as of the time of the defendant’s alleged conduct:

         Under our cases, the clearly established right must be defined with specificity. This
         Court has “repeatedly told courts ... not to define clearly established law at a high
         level of generality.” Kisela v. Hughes, 138 S. Ct. 1148, 1152, 200 L. Ed. 2d 449
         (2018) (internal quotation marks omitted). That is particularly important in
         excessive force cases, as we have explained:



                                                   19
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 20 of 33 PageID #: 121




                 “Specificity is especially important in the Fourth Amendment
                 context, where the Court has recognized that it is sometimes difficult
                 for an officer to determine how the relevant legal doctrine, here
                 excessive force, will apply to the factual situation the officer
                 confronts. Use of excessive force is an area of the law in which the
                 result depends very much on the facts of each case, and thus police
                 officers are entitled to qualified immunity unless existing precedent
                 squarely governs the specific facts at issue....

                 “[I]t does not suffice for a court simply to state that an officer may
                 not use unreasonable and excessive force, deny qualified immunity,
                 and then remit the case for a trial on the question of reasonableness.
                 An officer cannot be said to have violated a clearly established right
                 unless the right's contours were sufficiently definite that any
                 reasonable official in the defendant's shoes would have understood
                 that he was violating it.” Id., at 1153 (quotation altered).

         In this case, the Court of Appeals contravened those settled principles. The Court
         of Appeals should have asked whether clearly established law prohibited the
         officers from stopping and taking down a man in these circumstances. Instead, the
         Court of Appeals defined the clearly established right at a high level of generality
         by saying only that the “right to be free of excessive force” was clearly established.
         With the right defined at that high level of generality, the Court of Appeals then
         denied qualified immunity to the officers and remanded the case for trial. 716 Fed.
         Appx., at 726.

         Under our precedents, the Court of Appeals' formulation of the clearly established
         right was far too general. The Court of Appeals failed to properly analyze whether
         clearly established law barred Officer Craig from stopping and taking down Marty
         Emmons in this manner as Emmons exited the apartment.

  City of Escondido, at 503-04 (citing Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018)). Obviously,

  the standard for “a clearly established right” has not been met here.

         We believe the legal insufficiency of Counts III, IV and V require dismissal. Qualified

  immunity serves as additional reasons to put the 42 U.S.C. §1983 claims out of their misery.

  Dismissal of the supplemental state law claims should follow a fortiori. Nevertheless, we address

  the legal insufficiency of certain of the state law claims should the court feel constrained to rule

  upon them as well.



                                                  20
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 21 of 33 PageID #: 122



  C.      Dismissal of Count IX – Sexual Battery.

          Count IX of the complaint seeks recovery for “sexual battery.” “There is simply no

  recognized tort action in Indiana for sexual battery or sexual abuse.” Oliver by Hines v. McClung,

  919 F. Supp. 1206, 1219 (N.D. Ind. 1995). “In Indiana sexual battery is not recognized as a

  specialized tort separate from battery.” Zander v. Orlich, No. 2:14-CV-400-PRC, 2017 WL

  2289349, at *5 (N.D. Ind. May 25, 2017). See also Lessley v. City of Madison, Ind., 654 F. Supp.

  2d 877 (S.D. Ind. 2009). As a result, Count IX must be dismissed.

  D.      Dismissal of Count X – Defamation and Count XI – False Light Invasion of Privacy.

          Plaintiffs allege that Mr. Hill defamed them by “repeatedly attack[ing] the plaintiffs’

  reputations and good names . . .” (Complaint, Count X, ¶ 275) Although they present this claim as

  being directed to Mr. Hill “individually” plaintiffs further allege that “Hill has used the Office of

  the Attorney General to threaten, intimidate, and defame the plaintiffs.” (Complaint, ¶ 105) The

  claimed “attacks” consist of Mr. Hill’s various denials of plaintiffs’ allegations about Mr. Hill’s

  alleged conduct at the March 2018 Sine Die celebration. In particular, the plaintiffs identify the

  following statements by Mr. Hill:

          • “The allegations against me, which continue to change, are vicious and false.”

          • “At no time did I ever grab or touch anyone inappropriately.”

          • “At least one story has dramatically changed from the document that was the basis for all

  the calls for resignation.”

          • “A key witness confirmed that her accusation contained in the confidential report was

  materially inaccurate.”

          • Plaintiffs’ complaints against him are false and he is falsely accused.

          • Plaintiffs’ allegations are “materially inaccurate.”



                                                    21
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 22 of 33 PageID #: 123



         • Plaintiffs’ allegations are “deeply troubling,” “viciously false,” and “contain numerous

  misstatements and misrepresentations.”

         • Mr. Hill is “falsely and publicly accused of abhorrent behavior.”

         • Plaintiff’s accusations have “irretrievably damaged his reputation.”

         • Ms. Reardon’s allegations are “materially inaccurate” and Ms. Reardon confirmed such

  inaccuracies.

         • Plaintiffs’ allegations “are vicious and false. Don’t believe them.”

         • Plaintiffs’ “allegations against me are vicious and false. At no time did I ever grab or

  touch anyone inappropriately.”

         (Complaint, ¶¶ 107-114, 119, 120)

         Plaintiffs allege that Mr. Hill’s statements about them are defamatory per se. (Complaint,

  ¶277) In Indiana, a communication is defamatory per se if it imputes (1) criminal conduct; (2) a

  loathsome disease; (3) misconduct in a person’s trade, profession, office, or occupation; or (4)

  sexual misconduct. Lovings v. Thomas, 805 N.E.2d 442, 447 (Ind.Ct.App. 2004). Although

  “[d]amages are presumed even without proof of actual harm to the plaintiff’s reputation if the

  communication is defamatory per se,” Newman v. Jewish Comm. Ctr. Assn. of Indianapolis, 875

  N.E.2d 729, 739 (Ind.Ct.App. 2007), plaintiffs further allege that as a result of Mr. Hill’s alleged

  statements, their “reputations have been harmed and plaintiffs have sustained damages.”

  (Complaint, ¶ 278)

         Plaintiffs also allege that Mr. Hill “placed the plaintiffs in a false light before the public by

  publishing statements that directly or implicitly accused the plaintiffs of misconduct in their trade,

  profession, office or occupation.” (Complaint, Count XI, ¶ 2807/9/2019) The statements at issue

  are evidently those in paragraphs 107 through 114, 119, and 120 of plaintiffs’ complaint, which



                                                    22
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 23 of 33 PageID #: 124



  statements also form the basis of plaintiffs’ per se defamation claim. Plaintiffs allege that, through

  his denials of their claims about his alleged behavior at Sine Die celebration, Mr. Hill has not only

  defamed them, but portrayed them in a false light before the public.

          False-light publicity is one of four distinct branches which comprise the tort of invasion of

  privacy. Munsell v. Hambright, 776 N.E.2d 1272, 1282 (Ind. Ct. App. 2002).

          The court should dismiss the complaint as to Counts X and XI, the claims for defamation

  per se and false light invasion of privacy. First and foremost, Mr. Hill is entitled to absolute

  immunity with respect to these claims. It is indisputable that the controversy arising from Mr.

  Hill’s alleged actions at the 2018 Sine Die celebration are a “matter of public interest and concern.”

  See, e.g., Connick v. Myers, 461 U.S. 138, 146-48 (1983); Love v. Rehfus, 946 N.E.2d 1, 10 (Ind.

  2011). (“Speech is on a matter of public concern if it is addressed to “any matter of political, social,

  or other concern to the community,” as determined by its content, form, and context.”) Plaintiffs’

  allegations establish that the events are a matter of intense public interest.

          In Barr v. Mateo, 360 U.S. 564 (1959), and its companion case, Howard v. Lyons, 360 U.S.

  593 (1959), the Supreme Court held that government officials are absolutely immune from liability

  for defamation based on their statements made in the course of their duties. Barr, 360 U.S. at 574;

  Lyons, 360 U.S. at 596. Under Barr, the scope of absolute privilege expands with an official’s

  duties and rank. As the court explained with respect to the executive agency head sued in that case,

  “the occasions upon which the acts of the head of an executive department will be protected by

  the privilege are . . . far broader than in the case of an officer with less sweeping functions . . . .

  because the higher the post, the broader the range of responsibilities and duties, and the wider the

  scope of discretion, it entails.” Id. at 573. As the elected Attorney General of Indiana, Mr. Hill




                                                    23
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 24 of 33 PageID #: 125



  heads a large government bureaucracy and is therefore entitled to broad immunity for statements

  on any matter of public concern.

          An immunity defense should be decided at the earliest possible time. “One of the purposes

  of immunity, absolute or qualified, is to spare a defendant not only unwarranted liability, but

  unwarranted demands customarily imposed upon those defending a long drawn out lawsuit.”

  Wilson v. Kelkhoff, 86 F.3d 1438, 1442 n.4 (7th Cir. 1996) (quoting Siegert v. Gilley, 500 U.S.

  226, 232 (1991)). Because the doctrine grants “immunity from suit rather than a mere defense to

  liability ... it is effectively lost if a case is erroneously permitted to go to trial.” Mitchell v. Forsyth,

  472 U.S. 511, 526 (1985). Indeed, the “driving force” behind the doctrine of immunity is to ensure

  that claims against government officials will be resolved prior to discovery. Anderson v.

  Creighton, 483 U.S. 635, 640, n. 2 (1987). For this reason, the Supreme Court “repeatedly ha[s]

  stressed the importance of resolving immunity questions at the earliest possible stage in litigation.”

  Hunter v. Bryant, 502 U.S. 224, 227 1991) (per curiam); Pearson v. Callahan, 555 U.S. 223, 232

  (2009). The issue of a defendant’s immunity from suit should be resolved on a motion to dismiss

  where an entitlement thereto is clear on the face of the complaint. See, e.g., Heyde v. Pittenger,

  633 F.3d 512, 516-17 (7th Cir. 2011); Doe v. Purdue Univ., 2019 WL 2707502 at *8-9.

          Even minor government officials are entitled to absolute immunity for statements made in

  the course of their activities. In Scherer v. Morrow, 401 F.2d 204 (7th Cir. 1968), cert. denied, for

  example, a Secret Service agent had made statements to the effect that a named individual was a

  “nut” who had possessed “a large collection of dangerous arms, including a 25mm cannon” and

  was thus among those persons who might pose a danger to the President. Id. at 205. The named

  individual sued the agent for defamation, but the district court granted summary judgment for the

  defendant. In affirming, the Seventh Circuit held, citing Barr, that “[a] federal official cannot be



                                                       24
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 25 of 33 PageID #: 126



  held personally liable for acts committed within the outer perimeter of the official’s line of duty.”

  Id. Moreover, “[t]o be within that perimeter, and therefore absolutely privileged, ‘It is only

  necessary that the action bear some reasonable relation to and connection with the duties and

  responsibilities of the official.’” Scherer, at 205, quoting Scherer v. Brennan, 379 F.2d 509, 611

  (7th Cir. 1967).

         Many other cases over the years have reiterated this principle. Recently, in Novoselsky v.

  Brown, 822 F.3d 342 (7th Cir. 2016), the court reversed a denial of the defendant’s motion for

  summary judgment in a defamation suit, finding that the defendant was entitled to absolute

  immunity because the statements at issue had been related to the defendant’s official duties. Id. at

  349. Novoselsky arose in the context of a “long and litigious” history in which David Novoselsky,

  a private attorney, had filed a series of lawsuits against Dorothy Brown, the Cook County, Illinois

  Circuit Court Clerk, alleging various forms of malfeasance. Id. at 346-47. Brown pushed back,

  denying Novoselsky’s allegations and making various public statements in the form of (1) a

  complaint to the Illinois Attorney Registration and Disciplinary Committee and a press release

  summarizing the ARDC complaint; (2) oral and written communications to a Novoselsky client,

  Rev. Jesse Jackson; (3) a letter to the Illinois Better Government Association; and (4) a letter to

  the Cook County President and Board of Commissioners. Id. at 347-48. In all of these

  communications, Brown denied and disputed Novoselsky’s various allegations.

         Novoselsky sued Brown for defamation (as well as “retaliation” under 42 U.S.C. §1983),

  basing his suit on the statements contained in Brown’s communications detailed above. Id. at 346,

  348. The district court denied Brown’s summary judgment motion raising several immunity

  defenses. Id. at 346. In reversing, the Seventh Circuit Court of Appeals found dispositive “Brown’s

  argument that she is absolutely immune because her statements were related to her official duties.”



                                                   25
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 26 of 33 PageID #: 127



  Id. at 349. As the court went on to explain, “Illinois courts have long held that executive branch

  officials of state and local governments cannot be civilly liable for statements within the scope of

  their official duties” id. at 349, citing Geick v. Kay, 236 Ill.App.3d 868, 603 N.E.2d 121, 127

  (1992), and “[t]his immunity covers even defamatory statements.” Id., citing Klug v. Chicago

  School Reform Bd. of Trustees, 197 F.3d 853, 861 (7th Cir. 1999). Moreover, this “protection

  cannot be overcome by demonstrating ‘improper motivation or knowledge of the statement’s

  falsity, including malice.’” Id., citing Klug, at 861. This is because, as the Supreme Court of Illinois

  has explained, immunity is “justified by the countervailing policy that officials of government

  should be free to exercise their duties without fear of potential civil liability.” Id., quoting Blair v.

  Walker, 64 Ill.2d 1, 349 N.E.2d 385, 387 (1976).

          Citing its previous opinion in Klug as well as Barr, 360 U.S. at 574, the Seventh Circuit

  Court of Appeals observed “that the privilege was meant to ensure that ‘officials of government’

  could be free from unwarranted defamation suits.” Id. at 350, quoting Klug, at 861. In this context,

  “[t]he sole consideration is ‘whether the statements made were reasonably related’ to the official’s

  duties.” Novoselsky, at 350, quoting Geick v. Kay, 236 Ill.App.3d 868, 603 N.E.2d 121, 127-28

  (1992). “Put another way, officials are immune from suit for ‘statements made within the scope of

  their authority.’” Id., quoting Klug, at 861. “Depending upon the powers of the office, this scope

  might broadly include all official duties as well as the ‘exercises of discretionary judgment’

  incident to those duties.” Id., quoting Bair, 349 N.E.2d at 389. Because all of the statements at

  issue were within the scope of Brown’s duties, absolute immunity barred Novoselsky’s defamation

  claim. Id. at 350-51.

          The immunities conferred on public officials under Indiana law are at least as broad as

  those provided by Illinois law. The Indiana Tort Claims Act grants immunity against claims arising



                                                     26
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 27 of 33 PageID #: 128



  from not only “[t]he initiation of a judicial or an administrative proceeding” but also “[t]he

  performance of a discretionary function,” Ind. Code §34-13-3-3(6), (7). The Indiana Supreme

  Court has determined that “the duty to inform the public can be characterized as a discretionary

  function and thus would fall within the absolute immunity granted under the Indiana Tort Claims

  Act.” Foster v. Pearcy, 270 Ind. 533, 537 (1979), cert. denied, 445 U.S. 960 (1980). As the court

  explained, “[b]oth the Attorney General of Indiana and the local prosecuting attorneys in this State

  exercise certain sovereign powers. . . . We therefore conclude that since it is a prosecutor’s duty to

  inform the public as to his investigative, administrative, and prosecutorial activities, the prosecutor

  must be afforded absolute immunity in carrying out these duties.” Id. at 537. As this court has

  recognized, “[p]rosecutorial immunity under Indiana law is even broader than under federal law”

  such that “[w]hen Indiana prosecutors act reasonably within the general scope of authority granted

  to them, they receive absolute immunity.” Everling v. Ragains, 2015 WL 1319707 at *5 (S.D. Ind.,

  March 23, 2015) (quotation marks omitted), citing Foster, 387 N.E.2d at 449. Thus, even though

  the statements at issue in Foster “were clearly not a part of any judicial proceeding, the Indiana

  Supreme Court still applied absolute immunity.” Id. at *5.

         State officials like the Attorney General are absolutely immune from liability based upon

  both common law doctrine and the Indiana Tort Claims Act. In American Dry Cleaning & Laundry

  v. State, 725 N.E.2d 96 (Ind.Ct.App. 2000), for example, the Indiana Court of Appeals applied

  Foster to affirm a trial court’s dismissal of a defamation suit which arose from published remarks

  by the Indiana Attorney General that American Dry Cleaning, which the State had sued alleging

  violations of environmental laws, was a “public enemy.” Id. at 98. As the court concluded,

  “because [Attorney General] Carter was acting within the scope of her authority in making

  statements to the press about a pending case, she was performing a discretionary function, and thus



                                                    27
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 28 of 33 PageID #: 129



  enjoys absolute immunity under the Indiana Tort Claims Act from liability to ADC.” Id. at 99.

  Likewise, in Sims v. Barnes, 689 N.E.2d 734 (Ind.Ct.App. 1997), trans. denied, the Court of

  Appeals found that a prosecutor was absolutely immune under both common-law principles and

  the ITCA for public statements made about a matter being investigated by his office. Id. at 736-

  37. Federal courts in Indiana have reached similar outcomes. See, e.g., Reeves v. Carter, 2013 WL

  4540635, at *2 (N.D. Ind., Aug. 36, 2013) (dismissing complaint against Lake County Prosecutor

  on grounds of absolute immunity); Everling, 2015 WL 1319707, at *5 (dismissing state-law claims

  against prosecutor arising from investigation and prosecution of plaintiff for child molestation).

          Thus, because plaintiffs’ lawsuit seeks damages from Mr. Hill in his official capacity as

  Attorney General, the suit is barred by the doctrine of prosecutorial immunity. The complaint states

  that Mr. Hill is “sued in his individual and official capacit[ies],” Id. at ¶10. But the Eleventh

  Amendment bars private parties’ suits in federal court against state officials acting in their official

  capacity unless the state has consented to the filing of such a suit. Alabama v. Pugh, 438 U.S. 781,

  781-82 (1978); accord, Meadows v. Indiana, 854 F.2d 1068, 1069 (7th Cir. 1988). Indiana has not

  waived Eleventh Amendment immunity. Meadows, at 1069. To the extent that plaintiffs seek to

  recover from Mr. Hill in his individual capacity, their claims are precluded by the Indiana Tort

  Claims Act, Ind. Code §34-13-3-5(c), which requires that any lawsuit filed against a state

  employee in his personal capacity must allege that the acts complained of were “criminal; . . .

  clearly outside the scope of the employee’s employment; . . . malicious; . . . willful and wanton;

  or . . . calculated to benefit the employee personally.” As the statute further provides, the

  “complaint must contain a reasonable factual basis supporting the allegations.” Id. The complaint

  in this case, lengthy though it is, fails to meet these requirements. A plaintiff’s failure to allege the

  requisite circumstances under the immunity statute provides sufficient grounds to dismiss the



                                                     28
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 29 of 33 PageID #: 130



  complaint. Niksich v. Cotton, 810 N.E.2d 1003, 1006 (Ind. 2004); accord, Feldhake v. Buss, 36

  N.E.3d 1089, 1093-94 (Ind.Ct.App. 2015).

          Finally, plaintiffs suggest that, after they complained about his alleged conduct, Mr. Hill

  “engaged in unlawful retaliation” against them by “us[ing] the Office of the Attorney General to

  threaten, intimidate and defame the plaintiffs. (Complaint, ¶¶104-106) Mr. Hill’s conduct alleged

  to constitute “retaliation” consists entirely of the statements attributed to him. (Complaint, ¶¶107-

  120) We previously discussed that there is no retaliation based on the Equal Protection Clause

  (IV(A)(2)). As a general rule, to prevail on a retaliation claim, the plaintiff must demonstrate that

  (1) she engaged in Constitutionally-protected activity; (2) she suffered a deprivation that would

  likely deter such activity in the future; and (3) the protected activity was at least a motivating factor

  in the defendant’s decision to take retaliatory action. Gomez v. Randle, 680 F.3d 859, 866 (7th Cir.

  2012); accord, Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009). The conduct alleged by

  plaintiffs to have triggered unlawful retaliation by Mr. Hill is the complaints about Mr. Hill’s

  conduct with reference to the Democratic leadership and the Speaker of the Indiana House of

  Representatives. (Complaint, ¶¶87-92) This includes plaintiffs’ participation in the investigation

  by staff for the Legislative Services Agency which culminated in the “Taft Memorandum”. (Id.,

  ¶¶93-98)

          In this case, however, the core of the alleged retaliatory action is in itself speech – in

  particular, Mr. Hill’s various alleged statements in which he denied or cast doubt upon the

  plaintiffs’ allegations. After all, he’s not even alleged to be their employer. For this reason, and as

  a matter of law, plaintiffs cannot establish that Mr. Hill’s alleged “retaliation” constituted a

  deprivation of their Constitutional rights. “Retaliatory speech” is generally actionable only “in

  situations of threat, coercion or intimidation that punishment, sanction, or adverse regulatory



                                                     29
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 30 of 33 PageID #: 131



  action will immediately follow.” Novoselsky, at 356, citing Hutchins v. Clarke, 661 F.3d 947, 956

  (7th Cir. 2011). Plaintiffs have alleged nothing of the sort in their complaint, instead making clear

  that in response to Mr. Hill’s alleged statements (and not any additional conduct) they “have

  limited their attendance to work-related social events due to the negative, uncomfortable or

  inappropriate reactions of lawmakers and staff.” (Id., ¶141)

          While “a public official may also face liability where he retaliated by subjecting an

  individual to embarrassment, humiliation, and emotional distress,” Novoselsky, at 356, the cases

  make clear that there is “a high bar” for such liability, “usually limited to the release of ‘highly

  personal and extremely humiliating details’ to the public.” Id., quoting Hutchins, at 957; see also,

  Bloch v. Ribar, 156 F.3d 673, 679-80. In Bloch, to take one such example, the defendant was a

  county sheriff who responded to a rape victim’s public criticism by holding a press conference at

  which he released intimate, humiliating, and previously-undisclosed details of the rape. Id. at 676.

  Plaintiffs allege nothing which comes remotely close to meeting this standard.

          Where, as here, the conduct alleged to constitute retaliation does not rise to the level of

  threat, coercion, intimidation, or profound humiliation, “the First Amendment gives wide berth for

  vigorous debate, and especially for statements by public officials.” Novoselsky, at 356. This is “[a]

  public official must be allowed, on occasion, to criticize a private citizen’s speech, writing or other

  expressive activity and may do so broadly when no threat of sanction is involved.” Id.; accord,

  Penthouse Int’l, Ltd. v. Meese, 939 F.2d 1011, 1016 (D.C. Cir. 1991). Where the person to whom

  the public official is responding is herself a public official (as in the case of Ms. Caldelaria-

  Reardon) or a fellow public employee (as with the other plaintiffs), the leeway accorded the

  speaker is correspondingly greater. The “wide berth” afforded officials’ speech extends beyond

  the narrow technical constraints of their position. “As part of the duties of their office, . . . officials



                                                      30
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 31 of 33 PageID #: 132



  must surely be expected to be free to speak out to criticize practices, even in a condemnatory

  fashion, that they might not have the statutory or even constitutional authority to regulate.” Id. at

  1015. Indeed, courts have found that “officials may express critical views of members of the public

  even where those views are false.” Novoselsky, at 356 (citing X-Men Security, Inc. v. Pataki, 196

  F.3d 56, 71 (2d Cir. 1999)). Plaintiffs have no cognizable claim for “retaliation” and cannot

  demonstrate a violation of a clearly established right in this context, either.

                                          V. CONCLUSION

         The Motion to Dismiss directed to Counts III, IV and V should be granted. There is no

  subject matter jurisdiction because the complaint fails to allege facts sufficient to establish a claim

  for relief under 42 U.S.C. §1983, and therefore a basis for subject-matter jurisdiction under 28

  U.S.C. §1331.

         Counts IX, X and XI, the pendent state law claims, are also legally insufficient. They

  should be dismissed, but without any subject matter jurisdiction, supplemental jurisdiction can be

  declined, and those counts dismissed, without prejudice.

                                                 Respectfully submitted,

                                                 EICHHORN & EICHHORN, LLP


                                                 BY: /s/ David C. Jensen
                                                      One of the Attorneys for Defendant,
                                                      Curtis J. Hill, Jr.

  David C. Jensen, #4893-45
  Robert J. Feldt, #16311-45
  Alyssa Stamatakos, #16715-53
  John P. Twohy, #19603-53
  EICHHORN & EICHHORN, LLP
  2929 Carlson Drive, Suite 100
  P.O. Box 2275
  Hammond, Indiana 46323
  Telephone: (219) 931-0560

                                                    31
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 32 of 33 PageID #: 133




  Michael Roth, #18859-49
  EICHHORN & EICHHORN, LLP
  9101 North Wesleyan Road
  Suite 401
  Indianapolis, IN 46268
  Telephone: (317) 228-9670




                                       32
Case 1:19-cv-02453-JRS-DLP Document 20 Filed 07/11/19 Page 33 of 33 PageID #: 134



                                   CERTIFICATE OF SERVICE

         I, David C. Jensen, certify that on the 11th day of July 2019, I electronically filed the

  foregoing Memorandum in Support of Motion to Dismiss with the Clerk of the Court and counsel

  using the Case Management / Electronic Case Filing (CM / ECF) system maintained by the United

  States District Court for the Southern District of Indiana:

                 William J. Brinkerhoff
                 Kimberly D. Jeselskis
                 Hannah Kaufman Joseph
                 KATZ KORIN CUNNINGHAM PC
                 334 North Senate Avenue
                 Indianapolis, Indiana 46204-1708

                 Patricia Orloff Erdmann
                 Jefferson S. Garn
                 Parvinder Kaur Nijjar
                 OFFICE OF THE INDIANA ATTORNEY GENERAL
                 Indiana Government Center South, 5th Floor
                 302 West Washington Street
                 Indianapolis, Indiana 46204-2770


                                                 /s/ David C. Jensen
                                                     David C. Jensen




                                                   33
